FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                             VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                 MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                 P. O. Box 9540
                                                                                79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                   (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                     January 9, 2019

Brooks Barfield, Jr.                           David M. Green
BARFIELD LAW FIRM                              District Attorney
P. O. Box 308                                  Bryan Denham
Amarillo, TX 79105-0308                        Assistant District Attorney
* DELIVERED VIA E-MAIL *                       715 South Dumas Avenue, Room 304
                                               Dumas, TX 79029
                                               * DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-17-00334-CR, 07-17-00335-CR
         Trial Court Case Number: 1256H

Style: Jeremy Lynn Figueredo v. The State of Texas

Dear Counsel:

         The Court has this day entered the attached Order in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:       Honorable Richard Dambold (DELIVERED VIA E-MAIL)
          Melissa Mead (DELIVERED VIA E-MAIL)